Judgment unanimously affirmed. Memorandum: Defendant’s conviction of sexual abuse in the first degree was legally permissible, based on proof that he bit complainant’s breasts by forcible compulsion, even though the jury acquitted him of rape and sodomy charges involving conduct during the same incident (Penal Law § 130.65; § 130.00 [3]; see, People v Ditta, 52 NY2d 657).
We have examined defendant’s other claims of error and find them to be without merit. (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — sexual abuse, first degree.) Present — Dillon, P. J., Doerr, Boomer, O’Donnell and Pine, JJ.